Citation Nr: 1737623	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for thoracic strain.

2.  Entitlement to an initial rating greater than 10 percent for cervical spine strain.

3.  Entitlement to an initial rating greater than 10 percent for right hand strain.

4.  Entitlement to an initial rating greater than 10 percent for left wrist strain with ganglion cyst. 

5.  Entitlement to an initial compensable rating for essential tremors of the hands.

6.  Entitlement to an initial rating greater than 10 percent for right hip strain. 

7.  Entitlement to an initial compensable rating for migraine headaches. 

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to service connection for a left hip disability.
10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Detroit, Michigan, RO now has jurisdiction over this appeal.  

The Veteran's claims of entitlement to increased ratings for his disabilities of the cervical spine, right hand, left wrist, and right hip, are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's thoracic strain has not resulted in unfavorable ankylosis or the entire thoracolumbar spine, but has resulted in neurologic abnormalities manifested by mild radiculopathy of the left lower extremity.

2.  During the period on appeal, the Veteran's bilateral essential tremors have manifested in impairment analogous to, at worst, a mild convulsive tic.

3.  The evidence of record indicates that the Veteran's migraine headaches have not resulted in prostrating attacks, averaging one in two months, during appeal period.

4.  The preponderance of the evidence establishes that the Veteran does not have a right wrist disability.

5.  The preponderance of the evidence establishes that the Veteran does not have a left hip disability.

6.  The Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a thoracic strain have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a disability rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8520.

3.  The criteria for a compensable rating for essential tremors of the hands have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8103.

4.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 8100.

5.  The criteria to establish service connection for a right wrist disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria to establish service connection for a left hip disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated May 2009, VA notified the Veteran of the information required to substantiate his claims of entitlement to service connection for a right wrist disability and a left hip disability.  VA provided adequate VCAA notice for the Veteran's claim for a TDIU rating in May 2011.  

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his remaining claims.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, private treatment records, and records from the Social Security Administration.  

VA afforded the Veteran VA examinations and opinions in June 2009, February 2010, and November 2015 to assess the disabilities on appeal.  The Board finds these reports adequate to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal Criteria

Service connection 

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Disability ratings

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

Thoracic strain

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See id at Note (2).  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Code 5237, Note (1). 

Lower extremity radiculopathy caused by an injury of spine may be rated as analogous to paralysis of the sciatic nerve, as described in Diagnostic Code 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).


Essential tremors of the hands

The Veteran's essential tremors are rated under Diagnostic Code 8199-8103 of 38 C.F.R. § 4.124a.  Diagnostic Code 8199 signifies that the disability is an unlisted condition rated by analogy to one of the disabilities listed in 38 C.F.R. § 4.124a.  See 38 C.F.R. §§ 4.20, 4.27; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Essential tremors may be rated by analogy to a convulsive tic under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  Under Diagnostic Code 8103, a noncompensable (0 percent) rating is assigned for mild symptoms, a 10 percent rating is assigned for moderate symptoms, and 30 percent rating is assigned for severe symptoms, all depending upon frequency, severity, and muscle groups involved.  See id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  

Migraine headaches

Diagnostic Code 8100 provides disability ratings for migraines as follows: a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a.

Prostrating attacks are not the same as headaches, or even severe headaches.  The rating criteria and the Court have not defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (32th ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

TDIU

A total disability rating based on individual unemployability (TDIU) due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, and when the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history, as well as any loss of work-related functions due to pain.  See Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

In order to grant a TDIU rating, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating is recognition that the impairment makes it difficult to obtain or keep employment, but not determinative of unemployability.  

III.  Factual Background

Thoracic strain

The Veteran underwent a pre-discharge examination in June 2009 to determine whether he suffered from a thoracic disability as a result of his service.  The examination showed that the Veteran suffered from limitation of motion of his thoracolumbar spine.  Specifically, the examination revealed that the Veteran had forward flexion of the thoracolumbar spine of 30 degrees or less.  Examination of the Veteran's nerves revealed "L1 through S1 are normal," that the Veteran did not suffer from radiating pain, and that he did not suffer from ankylosis. 

A July 2010 VA treatment record indicates that the Veteran suffered from "significant thoracolumbar scoliosis noted with spasm of left lumbar paraspinal muscles," as well as degenerative joint disease.  The Veteran's chronic back pain was also consistent with "left sided radiculopathy," with pain that radiated down his leg to his ankle. 

February 2011 VA treatment records note that the Veteran suffered from "myofacial mechanical low back pain," and that "much of his overall anxiety and myofacial [mechanical low back pain] is the result of his PTSD."  These records also note that the Veteran denied radiating symptoms, and that he was previously prescribed injections to treat his thoracic back pain.  

A June 2015 VA treatment record indicates that the Veteran reported that his "lower back is fine," though the treatment record that contains this statement also discussed the Veteran's history of chronic lower back pain. 

The Veteran underwent a VA examination in November 2015 to assess the severity of his thoracic disability.  The examination revealed that the Veteran did not suffer from limitation of his initial range of motion (receiving a an "All normal" rating for the section discussing initial range of motion), did not report flare-ups, and did not report pain during initial range of motion testing, with weight bearing, or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  
The Veteran did not report pain, weakness, or fatigability or incoordination that significantly limited his functional ability, nor did the Veteran report guarding or muscle spasms.  The examination also reveals that the Veteran did not suffer from radiculopathy, ankylosis, or neurological abnormalities of the thoracolumbar spine.

January and February 2016 VA treatment records indicate that the Veteran continued to experience pain in the thoracic region of his back, and that the Veteran received injections of lidocaine to relieve the pain.  The Veteran also underwent physical therapy to treat, in part, pain in the thoracic region of his back.  The Veteran's physicians recorded a negative Spurling's test, and noted that his lumbar pain does not radiate into his legs.  The record indicates that the Veteran continues to suffer from these symptoms. 

Essential tremors of the hands

In June 2009, a pre-discharge examination revealed that the Veteran suffered from "postural and intention tremor consistent with essential tremor."  A February 2010 addendum opinion indicates that the Veteran's essential tremors affected his hands, and that they stemmed from his central nervous system.  

A February 2011 VA treatment record describes the Veteran as "tremulous," with "anxious affect."  It notes, during a "[v]ery limited" examination of the Veteran's back, that his "movements were accompanied by shaking and fidgeting."

An August 2013 VA treatment record noted that the Veteran displayed "no evidence of abnormal involuntary movements or focal neurological symptoms," but that he appeared "mildly parkinsonian," following a hospitalization related to a psychiatric disability.  Contemporaneous records also describe the Veteran as ingesting a "large amount of energy drinks," and discuss caffeine abuse in or about this period.  A VA triage note recorded following the hospitalization indicates that the Veteran described severe shaking related to a prescription for an anxiety medication (clonazepam) provided during the hospitalization.  Another VA treatment record recorded near the end of August 2013 notes the Veteran as suffering from tremoring arms.  

A January 2014 VA treatment record notes that the Veteran displayed no signs of "bradykinesia, tremor or EPS," and that "[n]o abnormal involuntary movements [were] noted."  The Veteran denied experiencing a tremor in February 2014.  July 2014 and August 2014 VA treatment records note that the Veteran displayed no evidence of a tremor, but a September 2014 VA treatment record notes "[e]vidence of tremor and psychomotor agitation."

VA treatment records from January 2015 note "[l]ess evidence of tremor and psychomotor agitation."  An April 2015 VA treatment record notes that the Veteran "had been drinking Monster drinks leading to significant anxiety and tremor.  Advised him to discontinue use."

In a November 2015 VA examination of the Veteran's hands, the author responsible for the examination opined that there was "no objective medical evidence of record to substantiate [] essential tremors of the bilateral hands," and that "[c]linical exam does not evidence any tremors.  Neurologic exam of the hands substantiates a normal exam."  

Migraine headaches

In June 2009, a pre-discharge examination revealed that the Veteran suffered from "headaches four to five times a week lasting about six to eight hours, and they get to be 7/10."  The report also described the Veteran's headaches as "[b]itemporal, throbbing, and sharp.  He complains [of] photophobia and phonophobia."  The examiner responsible for this report diagnosed the Veteran with migraines.  An October 2009 VA treatment record indicates that the Veteran suffered from "recurrence of migraine headache," with "photophobia[.]" 

A March 2010 VA treatment record describes the Veteran as suffering from a history of "frequent migraine headaches[.]"

A February 2012 VA treatment record notes that the Veteran denied headaches.  

A November 2015 VA examination to assess the severity of the Veteran's migraine headaches noted that the Veteran suffered from "pain with neck movement," and that the Veteran did not "have characteristic prostrating attacks of migraine / non-migraine headache pain[.]"  The examiner responsible for this report concluded that the Veteran's medical history and clinical examination did not "evidence that Veteran currently has frequent completely [prostrating] and prolonged attacks productive of sever[e] economic inadaptability.  [T]here has not been any period of time since October 2009 during which the Veteran has had such symptoms and frequency.  [T]he Veteran [does] not cur[r]ently have [characteristic] [prostrating] attacks occurring on an average of once a month over the last several months." 

A December 2015 VA treatment record notes the Veteran as suffering from migraines "located [in] the bilateral scalp.  Describes them as sharp and throbbing.  He notes scotomata prior to migraines, headaches last for 4 hours.  Denies any triggers."  A January 2016 VA treatment record indicates that lidocaine injections provided to the Veteran "took away his headaches."

Right wrist

The Veteran underwent a pre-discharge examination in June 2009 to determine whether he suffered from a disability of the right wrist as a result of his service.  Testing revealed that the Veteran did not suffer from decreased range of motion, repetitive use issues, or abnormal x-ray results.

A November 2015 VA examination of the Veteran's right wrist reveals that the Veteran did not suffer from functional impairment of his right wrist, including decreased range of motion, pain on weight bearing, or repetitive use issues.  The examiner responsible for the November 2015 examination report opined that the "Veteran's current complaints of right wrist discomfort are not caused by or a result of military service," and that "[n]o residual or [chronic] disability [subject] to service connection is shown by the service medical [records] or demonstrated by evidence following service."  The examiner also noted that imaging of the Veteran's right wrist revealed normal alignment, with unremarkable soft tissues and no fractures or dislocations.

Left Hip

The Veteran underwent a pre-discharge examination in June 2009 to determine whether he suffered from a disability of the left hip as a result of his service.  Testing revealed that the Veteran did not suffer from decreased range of motion, repetitive use issues, or pathology of the left hip.

A November 2015 VA examination of the Veteran's left hip reveals that the Veteran did not suffer from functional impairment of his left hip, including decreased range of motion, pain on weight bearing, or repetitive use issues.  The examiner responsible for the November 2015 examination report opined that "[n]o residual or chronic disability subject to [service] connection is shown by the [Veteran's] service medical records or demonstrated by evidence following service."  The examiner also noted that imaging of the Veteran's left hip revealed normal alignment, with well-preserved joint spaces and no acute fractures or dislocations.

IV.  Analysis

Thoracic strain

Under Diagnostic Code 5237, the next disability rating that could be assigned to the Veteran's thoracic strain is 50 percent.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record indicates that the Veteran has not suffered from ankylosis during the period on appeal.  A 50 percent rating is not warranted.

The evidence appears to indicate that the Veteran suffered from some neurological symptoms, specifically radiculopathy with radiating pain, during the period on appeal.  The Board notes the findings contained in the July 2010 VA treatment record, and finds that the Veteran is entitled to a separate rating as discussed in Note 1 of Diagnostic Code 5237.  

The July 2010 VA treatment record describes pain that radiated down the Veteran's left leg to his ankle, describes the Veteran's symptoms as consistent with "left sided radiculopathy," and indicates that the Veteran suffered from paresthesia of the left foot.  Diagnostic Code 8520 presents the appropriate rating criteria for this issue, and provides the highest possible rating for the Veteran under the circumstances.  The preponderance of the evidence indicates that the Veteran suffered no more than mild radiculopathy during the period on appeal, and is entitled to a rating of 10 percent under Diagnostic Code 8520.


Essential tremors of the hands

As discussed, the Veteran's essential tremors are rated by analogy to a convulsive tic under Diagnostic Code 8103.  

The Board finds that when the frequency and severity of the Veteran's essential tremors of the hands are considered, the criteria for a compensable rating have not been met.  Although an August 2013 VA triage record indicates that the Veteran described severe shaking to VA medical staff, notations in both VA examinations and VA treatment records have primarily described his symptoms as mild or nonexistent.  The Board notes the August 2013 VA treatment record in which the Veteran reported "severe" shaking.  The Veteran's report of "severe" shaking appears to describe general body shaking related to anxiety medication (clonazepam) prescribed during his hospitalization that month, and does not address his essential tremors of the hands.  The preponderance of the evidence is against a finding that the symptoms associated with the Veteran's essential tremors of the hands more nearly approximate the frequency and severity of moderate or severe symptoms warranting a compensable rating.  
Migraine headaches

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define this term for purposes of DC 8100.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds the definition provided in Dorland's Illustrated Medical Dictionary, on page 1367 of the 32th edition, in which "prostration" is defined as "extreme exhaustion or powerlessness," to be instructive.  See Pierce, 18 Vet. App. at 446.

A review of the evidence indicates that the Veteran's migraine headaches have not caused impairment that approximates prostrating attacks, let alone prostrating attacks occurring on an average of once in two months.  This is evidenced by the November 2015 VA examination that assessed the severity of the Veteran's migraine headaches, which noted that the Veteran has not had "characteristic prostrating attacks of migraine / non-migraine headache pain," during the period on appeal.  

As stated above, prostrating attacks are not the same as headaches, or even severe headaches.  The Board has considered the Veteran's reports of pain at a level of 7 out of 10 during the June 2009 examination, and reports of frequent migraine headaches, but it does not appear the Veteran's migraines caused prostrating attacks indicative of "extreme exhaustion or powerlessness."  A compensable rating for the Veteran's migraine headaches is not warranted. 

Right wrist

According to a November 2015 VA examination of the Veteran's right wrist, the Veteran did not suffer from functional impairment of his right wrist and the "Veteran's current complaints of right wrist discomfort are not caused by or a result of military service."  Imaging of the Veteran's right wrist also revealed normal alignment, with unremarkable soft tissues and no fractures or dislocations.  The November 2015 examination report also indicates that the Veteran reported no pain on testing of his right wrist.  A June 2009 VA examination, and the medical evidence of record, echoes the findings made during the November 2015 VA examination.

The preponderance of the evidence indicates that the Veteran has not suffered from a right wrist disability during the period on appeal.  Service connection for a right wrist disability is not warranted.  See Principi, 381 F.3d at 1166-67 (Fed. Cir. 2004).

Left hip

According to a November 2015 VA examination of the Veteran's left hip, the Veteran did not suffer from functional impairment of his left hip, including decreased range of motion, pain on weight bearing, or repetitive use issues.  The examiner responsible for the November 2015 examination report opined that "[n]o residual or chronic disability subject to [service] connection is shown by the [Veteran's] service medical records or demonstrated by evidence following service," and noted that imaging of the Veteran's left hip revealed normal alignment, with well-preserved joint spaces and no acute fractures or dislocations.  

The November 2015 examination report also indicates that the Veteran reported no pain on testing of his left hip.  A June 2009 VA examination, and the medical evidence of record, echoes the findings made during the November 2015 VA examination.  

The preponderance of the evidence indicates that the Veteran has not suffered from a left hip disability during the period on appeal.  Service connection for a left hip disability is not warranted.  See Principi, 381 F.3d at 1166-67 (Fed. Cir. 2004).

TDIU

At issue in this case is whether the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities.  The Board notes a May 2011 letter from the Veteran's representative describing the Veteran's inability to maintain substantially gainful employment due to his disabilities, and finds, based on the evidence of record, including numerous VA examinations, private and VA treatment records, and the Veteran's reports of unemployment due to his service-connected disabilities, that a grant of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

1.  Entitlement to a rating in excess of 40 percent for thoracic strain is denied.

2.  Entitlement to a 10 percent disability rating for left lower extremity radiculopathy, as secondary to thoracic strain, is granted.

3.  Entitlement to an initial compensable rating for essential tremors of the hands is denied.

4.  Entitlement to an initial compensable rating for migraine headaches is denied.

5.  Entitlement to service connection for a disability of the right wrist is denied.

6.  Entitlement to service connection for a disability of the left hip is denied.

7.  Entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, another remand is necessary.  The Veteran should be afforded new VA examinations that accurately evaluate the current severity of his service-connected disabilities of the cervical spine, right hand, left wrist, and right hip, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4).  The record indicates that the Veteran continues to seek treatment through VA, but it does not appear that recent treatment records have been associated with his claims file.  VA should seek any VA treatment records not already associated with the Veteran's claims file on remand.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After associating any of the above records with the claims file, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected disabilities of the cervical spine, right hand, left wrist, and right hip.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain for his disabilities of the cervical spine, right hand, left wrist, and right hip.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S CERVICAL SPINE, RIGHT HAND, LEFT WRIST, AND RIGHT HIP, IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING, AND, IF POSSIBLE, WITH RANGE OF MOTION MEASUREMENTS OF THE OPPOSITE UNDAMAGED JOINT.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, and should discuss any neurological or related symptoms associated with the Veteran's disabilities of the cervical spine, right hand, left wrist, and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


